FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2169
                  _____________________________

MICHAEL YACOB,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Angela M. Cox, Judge.

                         August 14, 2019


PER CURIAM.

    Michael Yacob seeks review of the denial of his motion for
postconviction relief filed pursuant to Florida Rule of Criminal
Procedure 3.850. Yacob raised seven grounds for relief. We affirm
on grounds one through five without discussion. However, upon
the State’s proper concession of error, we reverse and remand on
grounds six and seven.

     On review of a summary denial of a motion for postconviction
relief, this Court accepts the defendant’s allegations as true to the
extent that they are not conclusively refuted by the record. See
Ventura v. State, 2 So. 3d 194, 197-98 (Fla. 2009). The trial court
may summarily deny postconviction claims that are legally
insufficient, that should have been brought on direct appeal, or
that are positively refuted by the record. See Gore v. State, 24 So.
3d 1, 11 (Fla. 2009). In grounds six and seven, Yacob raised
allegations of ineffective assistance of counsel. However, we are
unable to determine whether these allegations meet the
requirements of Strickland v. Washington, 466 U.S. 668 (1984), as
the trial court failed to address grounds six and seven in its order
denying Yacob’s motion and failed to attach any portion of the
record that would refute these allegations. Accordingly, we
reverse and remand the case to the trial court to either conduct an
evidentiary hearing or attach portions of the record that
conclusively refute the claims of Yacob in grounds six and seven.

    AFFIRMED in part; REVERSED in part, and REMANDED.

RAY, C.J., and LEWIS and M.K. THOMAS, JJ., concur.
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Michael Yacob, pro se, Appellant.

Ashley Moody, Attorney General, and Frank X. Moehrle, Assistant
Attorney General, Tallahassee, for Appellee.




                                 2